DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, in step e), “a PSA unit” is indefinite. It is unclear whether this is the same PSA unit previously recited in the claim, or a different one. If it is the same one, it should read “the PSA unit”. 
Regarding claim 14, it is unclear whether “the adsorber” is the “single adsorber” recited in claim 13, or an adsorber of the PSA unit. 
Regarding claim 16, the following amendment is suggested: “wherein the PSA unit comprises at least two adsorbers which each follow, in staggered fashion during the first phase
Regarding claim 17, “the pressure cycle carried out during the second phase” lacks antecedent basis in the claim and should be changed to “a pressure cycle carried out during the second phase”. 
Regarding claim 18, on line 2, “the pressure cycle during the second phase” lacks antecedent basis in the claim and should be changed to “a pressure cycle during the second phase”. Likewise, on line 4, “the depressurization of the pressure cycle carried out during the second phase” lacks antecedent basis in the claim. 

Allowable Subject Matter
Claims 11-20 would be allowed if the 112 2nd paragraph rejections are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  USPA 2009/0223371 discloses a method of producing a gaseous hydrogen stream having a CO content of less than 1 ppm from synthesis gas by purifying with a PSA unit. It is also known in the art that a TSA unit can be used to remove trace impurities (see, for example, USPA 2015/0158726 paragraph 12). However, the prior art fails to disclose or make obvious a second phase where the PSA unit is still being operated, but the TSA unit is being bypassed by the hydrogen gas and is being regenerated instead. Although it is generally known in the art to regenerate one unit while another unit is being used, the prior art does not disclose or make obvious the particulars of the claimed method where in the first phase the PSA and TSA units are being used in series to first recover from the PSA unit a hydrogen gas stream comprising a CO content of greater than 1 ppm and then passing that gas through the TSA unit to recover the hydrogen gas comprising a CO content of less than 1 ppm, followed by a second phase where the synthesis gas is only purified by the PSA unit, yet purified to a CO content of less than 1 ppm, while the TSA unit is being bypassed by the hydrogen and regenerated instead. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776